Citation Nr: 1311359	
Decision Date: 04/05/13    Archive Date: 04/19/13

DOCKET NO.  07-14 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to a total rating based upon individual unemployability based upon service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel

INTRODUCTION

The Veteran served on active military duty from April 1985 to June 1994. 

This matter initially came before the Board of Veterans' Appeals (Board) from a June 2003 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  By that rating action, the RO, in part, denied an increased disability rating in excess of 20 percent for the Veteran's service-connected Sturge-Weber Syndrome (SWS) (alternately diagnosed as Klippel Trenaunay Syndrome (KTS)).  The Veteran appealed this rating action to the Board.  

This case was most recently before the Board in October 2010.  At that time, the Board, in part, denied the Veteran's claim for an increased disability rating in excess of 20 percent for SWS.  The Board also construed the issue of entitlement to TDIU as arising as part of the claim for increased compensation for SWS/KTS.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that TDIU is an element of all claims for increased ratings).  TDIU is granted where a Veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2012).  

In its October 2010 remand, the Board directed the RO/Appeals Management Center (AMC) to provide the Veteran with notice of the law and regulations pertaining to TDIU and to schedule the Veteran for an examination to determine whether the symptoms of his SWS/KTS precluded him from obtaining substantially gainful employment.  The RO provided the Veteran notice of the laws and regulations relevant to his claim of entitlement to TDIU in a November 2010 letter.  In February 2011, VA examined the Veteran to determine the effect that his SWS/KTS symptoms had on his ability to obtain substantially gainful employment in February 2011.  (See February 2011 VA examination report).  The requested development has been completed and the case has returned to the Board for appellate consideration. 


The Board notes that in a March 2011 written argument to VA, the Veteran appears to raise a claim of clear and unmistakable error (CUE) in the Board's October 2010 decision, wherein it denied an increased disability rating in excess of 20 percent for his service-connected SWS/KTS.  Pursuant to the Board's rules of practice, motions alleging CUE in a Board decision are adjudicated separately from claims arising from the RO.  The Veteran will therefore receive a decision on his CUE claim under a separate cover.  The Board finds that because the Veteran has already met the schedular criteria for TDIU (i.e., he has three (3) service-connected disabilities that arise from his service-connected SWS/KTS that are considered a single disability and combine to a rating of 60 percent or more, as well as a combined service-connected disability rating of 90 percent from July 3, 2008), his TDIU claim is not dependent upon the outcome of the newly raised CUE claim.  In other words, the determination below is limited to the Veteran's entitlement to underlying benefit and reflects no Board determination of fact as to the propriety of the last final determination.  The claim for a TDIU is not inextricably intertwined with the motion for CUE and there is no prejudice to the Veteran in separately adjudicating his claim on appeal.  See Canady v. Nicholson, 22 Vet. App. 393 (2006). 

The appeal is REMANDED to the RO/AMC in Washington, DC.  VA will notify the Veteran if further action is required.

REMAND

A remand is required to ensure the RO complies with the Board's prior October 2010 remand.  The RO did not comply with the Board's October 2010 remand directive in providing an adequate and thorough VA orthopedic examination and opinion on the Veteran's unemployability due to the systemic, neurological, dermatological, and mental symptoms of his service-connected SWS/KTS.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Failure of the Board to ensure compliance with remand instructions constitutes error and warrants the vacating of a subsequent Board decision.  Id.  The Board, therefore, must correct this error by remanding for new VA examination(s) and opinion(s) on this determinative issue.  38 C.F.R. § 4.2 (2012) . 

When previously remanding this case in October 2010, the Board indicated that the Veteran needed to be scheduled for a VA orthopedic examination with an opinion on unemployability due to his service-connected systemic, neurological, dermatological and mental symptoms of his service-connected SWS/KTS. 

Specifically, the October 2010 Board remand's directive number 1 (#1) instructed the AMC to schedule the Veteran for an appropriate VA orthopedic examination.  The VA examiner was requested, in part, to "[o]ffer an opinion as to whether the symptoms of the Veteran's service-connected SWS/KTS (systemic, neurological, dermatological, and mental) were in and of themselves so severe as to preclude substantially gainful employment."  The Board also requested that the Veteran undergo all indicated studies, to include x-ray examination and range of motion testing.  The Veteran's upper and lower extremities, hips, knees, and any other orthopedic manifestation of the Veteran's SWS/KTS were to be examined.  The examiner was also requested to identify the joint/extremities affected by the Veteran's STS/KTS.  (See October 2010 Board remand, pages (pgs.) 1, 2)). 

Although an appropriate VA examination was arranged in February 2011, it appears the opinion is deficient.

In February 2011, a Board Certified Occupational Medicine VA specialist examined the Veteran.  A review of the report reflects that the VA examiner physically examined the Veteran's shoulders, knees, ankles and hips, to include range of motion testing and x-rays of the hips and spine.  The Veteran's skin was also examined.  The February 2011 VA examiner diagnosed the Veteran with SWS, not KTS, based on an absence of hypertrophy of the lower extremities.  As to employability, the VA examiner found the Veteran not to be disabled and gainfully employable.  The VA examiner provided the following reasoning for this conclusion: 

"From a purely biomedical objective point of view, there are two types of disabilities:  Total and Partial.  Total means the disability has affected the whole person while partial indicates a portion of the whole is involved.  These two types can be expressed as a function of whether or not any further medical improvement is expected.  If improvement is expected, the disability is termed temporary otherwise it is permanent.  After careful review of this veteran's history and an appropriate physical examination, this veteran can be classified as impaired but not disabled.  Because disability is a function of ability to perform a particular gainful activity given a set of prior training, skills and educational level, it is my humble opinion that there are various employment opportunities this veteran can seize, given his training as a historian; and his prior work as a veteran representative."  (See February 2011 VA examination report).  

The February 2011 VA examiner's opinion that that the Veteran was impaired and not disabled and would, thus, be able to perform various employment opportunities is based upon the orthopedic manifestations of the Veteran's upper and lower orthopedic extremities as a result of his SWS/KTS.  The examiner, however, did not provide an opinion as to the effect that the dermatological and mental aspects of the Veteran's SWS/KTS had on his ability to obtain substantially gainful employment, as directed by the Board in its October 2011 remand directives.  In this regard, although the February 2011 VA examiner conducted a physical evaluation of the Veteran's skin, he did not provide an opinion as to whether or not it had precluded him from obtaining substantially gainful employment.  In addition, an opinion as to the mental aspects of the Veteran's SWS/KTS, specifically his service-connected dysthymia/depressive disorder, was not provided.  The Board observes that although examined the Veteran in November 2011 to determine the current severity of his service-connected major depressive disorder, an opinion as to the effect, if any, that this disability had on the Veteran's employability was not provided.  

The Board also observes that there is no adequate opinion that discusses the effect, if any, that the Veteran's service-connected glaucoma of the left eye and right ear tinnitus have on his ability to maintain substantially gainful employment.  Therefore, to substantially comply with the Board's prior remand directive, and to ensure that all of the Veteran's service-connected disabilities are evaluated in determine the Veteran's employability status, he must be scheduled for another VA examination and opinion.  See Stegall, 11 Vet. App. at 270  

Finally, the Board notes that VA treatment records, dated from April to November 2011, to include the above-cited November 2011 VA mental disorders examination report have been added to the record since the RO issued its most recent supplemental statement of the case in December 2011.  None of this evidence has been accompanied by a waiver of RO/AMC consideration.  Under laws administered by VA, the Board may not consider newly-submitted evidence in the first instance unless the claimant has waived initial consideration by the appropriate agency of original jurisdiction.  See 38 C.F.R. §§ 19.37 , 20.1304 (2012). Thus, in addition to the above reasons for this remand, it is appropriate that this evidence be first considered by the RO prior to Board review.   Further, as there is a clear indication that the Veteran receives active treatment through the VA healthcare system, his current treatment records should also be obtained.  

Accordingly, the case is REMANDED to the RO for the following action:

1. Obtain all inpatient and outpatient VA treatment records since April 2010, to include records from the Nashville VA Medical Center.  Any negative response should be included with the claims file.

2. Schedule the Veteran for a VA examination(s) to determine the impact of his service-connected disabilities on his employability.  The Veteran is service-connected for the following disabilities:  (i) SWS (ii) port wine staining (rated as eczema) associated with STS; dysthymia/depressive disorder associated with STS; (iii) left eye glaucoma with bilateral ocular melanesia; and, (iv) right ear tinnitus. 

The claims folder should be made available to the examiner prior to the examination.  All pertinent symptomatology and findings must be reported in detail.  Based on the review of the claims folders, the examiner must provide an opinion as to the effect of all the Veteran's service-connected disabilities, either singularly or jointly, on his ability to secure or follow a substantially gainful occupation.  

The examiners should not consider impairment from any nonservice-connected disabilities or the Veteran's age when assessing the impairment of employment activities due to service-connected disabilities.

Rationale for all requested opinions shall be provided.  If an examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3. Re-adjudicate the Veteran's claim for TDIU.  If the decision remains in any way adverse to the Veteran, provide him and his representative with a supplemental statement of the case (SSOC). The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include the applicable law and regulations considered pertinent to the issue remaining on appeal as well as a summary of the evidence of record since issuance of the December 2011 SSOC.  An appropriate period of time should be allowed for response. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


